Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the act of limitations relied on by the testator of the appellee in his amended answer, is a bar to the account prayed by the bill, except as to the bond of the said testator to the appellant of 95 dollars 17 cents in the proceedings mentioned. The Court is further of opinion, that as it is not pretended by the testator of the appellee the said bond has been discharged or paid, except so far as the same might be shewn to be extinguished by the allowance of offsets constituting distinct or unconnected claims against the appellant, and it furthermore appearing that such offsets were simple contract claims of the testator of the appellee, cotemporaneous with the simple contract claims of the appellant, it would be improper to go into an account of such offsets on the part of the appellee, so as to extinguish the bond, without at the same time permitting the appellant to prove his counter offsets against such offsets attempted to be adduced 'by the appellee; and thus the parties would be driven into an account of stale transactions, which it was the object of the testator of the appellee, by the defence of the statute of li*506mitations relied on in his amended answer, to avoid. The Court is of opinion, that as by that defence he has been protected from any charge growing out of the accounts barred by the statute, and as the accounts between the parties were cotemporaneous, and grew out of . . .. the same transactions and dealings, no account ot said transactions so barred by the statute, should have been directed for any purpose; and that upon the pleadings and proofs in the cause, as it appeared the bond aforesaid was improperly taken by the testator of the appellee, and the possession thereof still withheld from the appellant, the Court, instead of directing an account of offsets, should at once have rendered a decree in favour of the appellant, for the amount thereof, with interest thereon from the 10th July 1815; that being about the end of the second year for which the appellant held the mills, about which period the attempt was made to settle the accounts, and said bond was taken into his possession by the testator of the appellee.
The decree is therefore reversed with costs to the appellant ; and this Court proceeding to make such decree as the Court below ought to have made, it is adjudged, ordered and decreed, that the appellant recover of the appellee the sum of 95 dollars 17 cents, with interest thereon from the 10th day of July 1815, until paid, and his costs, &c.